                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    MEDFORD DIVISION



ROCHELLE STOCKER,
                                                                   Case No. I :19-cv-00105-CL.

                      Plaintiff,

              v.
                                                                   OPINION AND ORDER

BRENDA BLOOMFIELD, CAROLYN LESLEY,
CITY OF MEDFORD, OREGON, and
NOEL LESLEY EVENT SERVICES, INC.

                      Defendants.

CLARKE, Magistrate Judge.

       This case comes before the Court on cross motions for summary judgment and partial

summary judgment. Defendants move for summary judgment on all claims brought against them,

while Plaintiff moves for partial summary judgment on Plaintiffs first claim for relief only. For

the reasons discussed below, Plaintiffs Partial Motion for Summary Judgment (#44) is

DENIED. Defendants Detective Garich and the City ofMedfords' Motion for Summary


Page 1 of33 OPINION AND ORDER
Judgment (#38) is GRANTED. Defendants Carolyn Lesley and NLES, Inc.s' Motion for

Summary Judgment (#42) is GRANTED. 1 All claims are found in favor of defendants.

                                             BACKGROUND
          Plaintiff brings claims against her former employer, Noel Lesley Event Services, Inc.

("NLES") and Carolyn Lesley ("Lesley"), and against the City of Medford and Medford

Detective Brenda Garich (formerly known as Brenda Bloomfield and hereafter referred to as

"Garich") for violations of her substantive due process rights for failure to disclose exculpatory

or impeachment evidence, invasion of privacy, negligent release of confidential information,

intentional infliction of emotional distress, intentional interference with a business relationship,

abuse of process, malicious prosecution, and fraud. These claims arise from Plaintiffs alleged

theft against her employer, for which Plaintiff was indicted by a grand jury and criminal charges

were brought by the Jackson County District Attorney. The theft charge was later dismissed, and

this lawsuit followed shortly after.

          a. The theft investigation and prosecution

          NLES is an event services company that has provided tenting services for the NFL during

annual Super Bowl events. Supp. Rowan Deel., Ex. 2 at 15 (#55-2). Lesley at all material times

was and is the president ofNLES. Id at 12. Plaintiff started working for NLES on March 15,

2015, as the company's bookkeeper. Plaintiff was primarily responsible for accounts payable,

accounts receivable, payroll, and some budgeting tasks. Kucera Deel., Ex. 1 at 33 (#43-1). At

some point during Plaintiff's employment with NLES, she informed Lesley that she was
           '

planning to take a leave of absence. At the request of another NLES employee, Lori Cook (also

known as Lori Flatley), Lesley installed an audit software called Key logger on Plaintiffs work



1
    The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)(1 ).
Page 2 of 33 OPINION AND ORDER
computer. The purpose of the software was to obtain bookkeeping passwords and processes for

use while Plaintiff was on leave. Kucera Deel., Ex. 6 at 40-42, 49. Lori Cook began using the

Keylogger software to review Plaintiff's computer activity to learn the bookkeeping processes.

Ms. Cook soon discovered that Plaintiff was using her work computer for personal tasks such as

applying for a new job, online shopping, and managing her personal finances. Id. at 46. NLES

eventually became aware that Plaintiff had been paying herself for time and reimbursements to

which NLES claims she was not entitled.

       On January 31, 2017, Lesley contacted Plaintiff about a significant number of mileage

reimbursements that Lesley believed Plaintiff was not entitled to. Lesley wrote, "the mail is on

the way to work and the bank is on the way home from work. If you are paying yourself, I would

expect documentation and my sign off. Please send all back up- but I'm not in agreement."

Garich Deel., Ex. 1 at 20-21 (#39). A   few minutes later, Plaintiff responded "Should I write a
check and reimburse the company for my mileage?" Id. at 20. Approximately 20 minutes later,

Plaintiff printed 10 pages of mileage reimbursement forms. Id at 22. Plaintiff then used her

work computer to look up the address of the Phoenix USPS Office, the mileage from work to the

Phoenix USPS Office, and the address of the FedEx office. Id at 23-26. Plaintiff then deleted her

internet browser history. Id at 27-28. Plaintiff continued to look up her paycheck detail and

vendor payments to herself for each pay period and she printed 15 more mileage reimbursement

fonns. Id. at 29-42. That afternoon, Plaintiff emailed 15 pages of mileage forms to Lesley. Id. at

43-44. Plaintiff claimed in her deposition that the mileage forms were recorded day-by-day over

the course of multiple years and filed in her desk. Mitton Deel., Ex. 8 at 112-13 (#41-8).

Plaintiff admitted in her deposition that she did not give these mileage forms to Ms. Cook or to




Page 3 of33 OPINION AND ORDER
Lesley for review or approval prior to adding the amounts to her paycheck and processing

payroll. Id. at 113-16.

       Defendants have provided evidence of these allegedly unauthorized reimbursements,

including evidence that Plaintiff claimed mileage on days that she did not work for NLES. See

Garich Deel., Ex. 1 (#39-1). For example, Plaintiff claimed six miles driven on May 16, 2016,

even though she had not worked that day due to illness. Id. at 1, 14. Plaintiff claimed 16 miles

on January 16, 2017, but again did not work that day due to illness. Id. at 2, 3. Plaintiff claimed

16 miles on January 3, 2017, but did not work that day due to heavy snowfall. Id. at 3, 18.

Additionally, defendants have provided evidence that the distance from the NLES office to the

post office is just .9 miles, and a round trip from the NLES office to the post office to the bank

and back to NLES is just 2.7 miles. Mitton Deel., Ex. 3 (#41-3). And yet, Plaintiff continuously

claimed anywhere from six or sixtee!l miles for such trips.

       The NLES employee handbook states that all mileage reimbursements must be approved

in advance:

               Employee travel performed in the course of conducting Company business
               or training related to the employee's position must be approved in advance.
               Details must be provided along with authorization and approval from a
               manager or the President of the Company in order for an employee to be
               reimbursed for expenses incurred in the use of their personal vehicle.

NLES Employee Handbook (#43-13). Plaintiff was the sole employee responsible for

processing payroll at NLES. Kucera Deel., Ex. 1 at 38. Plaintiff would process and complete

payroll, and then submit to Lesley the total gross amount for all employees. Id. 41. Plaintiff did
                                            1




not provide a breakdown of each employee's paycheck to Lesley. Id. Lesley claims that Plaintiff

never sought preapproval before charging NLES for daily mileage, and that she was not aware




Page 4 of 33 OPINION AND ORDER
that Plaintiff was paying herself mileage until January 31, 2017. Mitton Deel., Ex. 10 at 55-56

(#41-10).

       On February 1, 2017, Lesley sent a text message to Medford Detective Garich stating that

she believed Plaintiff was "adding money to her checks." Rowan Dec., Ex. 2 at 1 (#46-2). Lesley

explained, "I confronted her and her stories keep changing but she acknowledged that she has no

approval to reimburse herself. She did it this month too [and is] (sic) going back and making

stuff up that I can prove is wrong." Id Lesley then asked Detective Garich, "What can I do?" Id

Garich responded, "That is called stealing and theft!" Id at 2. Lesley then asked, "What is the

process to go after her?" and disclosed that Plaintiff was making $50,000 when she started at

NLES and now has $126k in savings, $6k in her checking account and $530k in and (sic)

Edward Jones account. She hasn't gotten that from her 'job."' Id To which Garich responded,

"You want money or jail? You have all the evidence, just need to document how she is adding it

(screenshots and a copy of the computer will work). Do you think she had all the money in her

accounts from you?" Id The conversation continued with Garich explaining that Lesley needed

figure out how much money was lost and that she had the option of pursuing criminal charges or

a civil compromise. Id at 3. Lesley and Garich agreed that Garich would meet with NLES

employee, Ms. Cook, to further investigate and obtain evidence of the alleged theft. Id

       Lesley and Detective Garich are friends and Garich had worked on a case previously

involving NLES. Supp. Rowan Deel., Ex. 4 at 17 (#55-4). The Medford Police Department has

approximately 14 detectives, divided between financial crimes and general/major crimes. Garich

Deel. (#39). Garich was assigned to the financial crimes unit. Garich testified that it was not

unusual for her to investigate crimes that occurred outside of the City of Medford, including in




Page 5 of 33 OPINION AND ORDER
the City of Phoenix where NLES is located because Phoenix has no financial crimes detective or

detectives of any type. Id

       On February 2, 2017, Garich met with NLES employee Lori Cook to initiate the criminal

investigation of Plaintiff. Cook provided Garich with evidence of unauthorized phone, mileage,

and fuel reimbursements made to Plaintiff. NLES also hired an accountant, John Warekois, to

look into NLES's financials and investigate the extent of Plaintiffs alleged misappropriation of

funds. On February 3, 2017, Lesley asked Garich, "How will I get my money back??" Rowan

Deel., Ex 2 at 4 (#46-2). Garich, knowing that Warekois was also looking at NLES's corporate

books, responded, "Once John [Warekois] does his work and we have a final on how much she

took we will talk. Looks like for 2015, about $1k, 2016 is $2k and this is not counting bonus.

Lori [Cook] wasn't sure if the bonuses listed on her paystubs were correct and said you would

have to look at them. This is just totals from fuel/phone 'reimbursements'." Id at 4-5.

       NLES collected and turned over to Detective Garich documentation that showed Plaintiff

had paid herself $5,850.59 of unauthorized funds while employed by NLES. On February 14,

2017, an official police report was filed with the Medford Police Department and Sergeant Brent

Mak officially assigned Detective Garich to the case against Plaintiff.

       On February 16, 2017, Garich received an email from accountant John W arekois

(hereinafter referred to as the "Warekois email") in which he stated,

               I've review the last two months of Bank Statements which include only a
               copy of the front of the check. From this perspective nothing seems odd and
               payee's do not appear changed. Activity appears normal and transactions
               seem to reconcile with no old or outstanding items noted on reconciliations.
               Most receipts are ACH to the company, so low risk there of manipulation.
               There are some smaller deposits which I could review to copy of check
               received, which shouldn't take a lot of time.

               We've reconciled payroll activity on the books to the quarterly reports
               submitted to the taxing authorities. Potentially there could be fraudulent

Page 6 of 33 OPINION AND ORDER
               employee's on the books as Rochelle was the one that was in charge of new
               hire paperwork. I've asked Lori to review the employee summary report to
               try to validate the existence of the employee's paid to the best of her
               knowledge.
               Profitability and Cash seem to line up appropriately.

               I'll have Lori gather up some of the Credit Card Statements and review the
               Activity for unauthorized purchases as this seems to have thus far been her
               area of opportunity.

Warekois Email (#41-14). This email was never turned over to the Jackson County District

Attorney's Office. ·When asked about this email during deposition, Garich testified to the

following,

               MR. ROWAN: You can see where it says nothing's-nothing odd.
               MR. MITTON: And that is pulled very much out of context. He's talking
               about a specific category. I'm joining in the objection.
               BYMR. ROWAN:
               Q. Okay. In the email it says activity-I'll just read it. "Activity appears
               nmmal and transactions seem to reconcile with no old or outstanding
               items noted in reconciliation." Do you see that?
               A. Uh-huh.
               Q. You don't consider that to be exculpatory evidence in this case?
               A. lt·rneans she wasn't stealing money directly out of the bank account.

               A. I have no idea what John reviewed. So he may or may not have had
               knowledge as to how Ms. Stocker was stealing from the company.
               Q. You don't consider this email to clarify to be Brady material that you
               should have disclosed to the district attorney?
               A. No.

Rowan Deel., Ex. 5 at 49-50 (#46-5).

       At some point, Garich submitted her investigation findings to the Jackson County District

Attorney's Office. A grand jury investigation was completed, and an indictment was issued on

May 31, 2017. As trial grew closer in the criminal case against Plaintiff, Lesley expressed

concerns with continued participation in the matter and indicated that she did not want to testify

at the trial. Kucera Deel., Ex. 7 at 99-101. The criminal case was later dismissed. Id. The lead

prosecutor in the case against Plaintiff, Melissa LeRitz, testified in a written deposition that the


Page 7 of 33 OPINION AND ORDER
case was dismissed due to Lesley no longer wishing to proceed with criminal charges. Mitton

Deel., Ex. 6 at 5 (#41 -6). LeRitz further testified that she was not aware of the friendship

between Garich and Lesley prior to being told about it by Plaintiffs attorney, but that she would

not have proceeded differently and there was sufficient evidence to take the case to trial if Lesley

had been willing to testify. Id. at 6.

       The deputy district attorney that presented the criminal case to the grandy jury, Ms. Zori

Cook, also submitted a written deposition and admitted that she was not aware of the friendship

between Garich and Lesley prior to presenting to the grand jury. Mitton Deel., Ex. 7 at 2 (#41-7).

DDA Cook testified, "My job as the Grand Jury Deputy on that day was to present the witnesses,

evaluate the evidence as it pertained to the charged crimes, and answer questions from the jurors.

Any potential friendship between witnesses was irrelevant to the presentation of facts ...." Id. at

3. When asked "Would it be part of your normal practice to present evidence of this sort [the

relationship between Garich and Lesley and the Warekois Email] to a grand jury?" DDA Cook

testified, "No. Witnesses swear an oath to tell the truth ... [u]nless there was a question of

material fact that was impacted by a relationship between witnesses it would not be relevant for

Grand Jury." Id

        b. Plaintiff's subsequent employment

        On approximately December 30, 2016, prior to Lesley confronting Plaintiff about the

alleged theft, Plaintiff applied for employment with Kairos. She was offered and accepted the

job with Kairos while still employed with NLES. Plaintiff gave a two-week notice to NLES in

late January or early February that she would be leaving NLES. However, Plaintiff officially

terminated her employment on February 6, 2017, before her notice period had expired. Plaintiff

began working at Kairos shortly after leaving NLES.



Page 8 of33 OPINION AND ORDER
        On May 24, 2017, Garich and another detective went to Kairos while Plaintiff was

working. Rowan Deel., Ex 3 (#46-3). Garich and the other detective first interacted with

Plaintiffs supervisor, Angela Warling, and then spoke with Plaintiff. Supp. Rowan Deel., Ex. 5

at 11-12 (#55-5). According to Ms. Warling, she brought Plaintiff to meet with the detectives in

the "first floor conference room" without other employees present. Id. at 12-13. The facts as

alleged by Plaintiff as to what happened that day are disputed by defendants Garich and the City,

but they agree g~nerally that Garich went to Plaintiffs new place of employment and cited her

for theft.

        According to Plaintiff, Garich allegedly "slammed" her phone down and "her whole

demeanor was aggressive." Supp. Rowan Deel., Ex. 1 at 152. Garich's behavior left Plaintiff

with the impression that Garich was "trying to run [her] over." Id. at 167. According to Ms.

Warling, the behavior of Garich was "very bullying" and she was "aghast" when Garich

informed Plaintiff that "If you don't behave and do what we're asking you to do today, we have

the ability to handcuff you on the premises and take you with us." Supp. Rowan Deel., Ex. 5 at

13. Warling confirmed that Garich told Plaintiff to retain an attorney. Id.

        On July 5, 2017, Plaintiffs employment with Kairos was terminated. Warling testified

that "It wasn't until July when somebody found her mugshot online that people at Kairos

realized something was wrong." Id. at 16. Warling explained that "when people saw it and

posted it internally it was not okay and the director of Kairos came to me and said she would be

terminated." Id. Plaintiff received a termination letter from Kairos that provides the reason for

termination as "due to off duty conduct which in Kairos's view interferes with performance or

negatively reflects on the reputation of Kairos specifically being charged with three counts of

illegal activity that directly affects Kairos or performance of your job, and not having honestly



Page 9 of 33 OPINION AND ORDER
reported this to your supervisor or HR." Termination Letter (#41-12). Lelsey and NLES claim

that no one from NLES ever contacted anyone at Kairos about Plaintiffs employment, or

termination therefrom, and Plaintiff conceded in her deposition that she has no evidence to the

contrary. Kucera Deel., Ex. 1 at 47-48.

       c. Facts related to workplace misconduct by Lesley and NLES

       Plaintiff has alleged workplace misconduct by Lesley and NLES that contributed to her

decision to leave NLES. Plaintiff has alleged that she made multiple complaints of sexually

inappropriate behavior occurring at NLES to Billy Thompson ("Thompson"), a projects manager

at NLES, and directly to Lesley. Although Plaintiff has not brought an adverse employment

action claim against any defendant, she alleges that this misconduct contributed to her emotional

distress and that her complaints about the misconduct was motivation for Lesley to lie to

Detective Garich that Plaintiff had stolen money from NLES. The facts regarding the alleged

workplace misconduct are as follows.

       In December 2015, Plaintiff complained that Lesley called Plaintiff and told her that she

"was not allowed to text back and forth with [Thompson], that she was monitoring text

messages. And that, if he made a pass at [Plaintiff] and [Plaintiff] rebuffed him, that she was

(sic) be forced to terminate [Plaintiff] because he was more valuable to the company than

[Plaintiff] was." Supp. Rowan Deel., Ex. 1 at 89-94.

       At the Super Bowl event in January 2016, Plaintiff and Lesley shared a construction

trailer as a small office workspace. During work hours, Lesley divulged to Plaintiff that she was

having a sexual relationship with someone. The conversation allegedly became so uncomfortable

for Plaintiff that she was forced to leave the workspace. Id. at 95-97. Later that afternoon, Lesley

again discussed her sexual relationship in the presence of Plaintiff. Id. at 98.



Page 10 of33 OPINION AND ORDER
       Plaintiff also complained that Lesley said inappropriate things about Plaintiff in the

presence of vendors at the Super Bowl in 2016. Lesley allegedly asked Plaintiff if she was

texting naked pictures of herself to Thompson. Id. at 99. Plaintiff also complained to Thompson

about multiple incidents of impropriety by other male employees occurring during work hours

while on location at the 2016 Super Bowl event. Id at 71.

       Finally, on December 23, 2016, Lesley entered Plaintiffs office at NLES to admonish

Plaintiff for making typos in her work product and told her that she was "fucking stupid" and

"needed to take [her] smart pills over the Christmas weekend and then proceeded to yell at

[Plaintiff] for a good 20 minutes." Id at 50. Lesley accused Plaintiff of deleting a Super Bowl

file and certain shared company forms. This final incident prompted Plaintiff to seek other

employment, as the hostility in the workplace had, in Plaintiffs mind, reached a boiling point.

Id. at 49, 53-54.

        At some point in 2017, Plaintiff had a conversation with Lesley's ex-fiance, Dan

Marshall ("Marshall"). According to Plaintiff, Marshall revealed that Lesley had provided him

with copies of Plaintiffs bank records. Supp. Rowan Deel., Ex. 1 at 83, 126-27. Plaintiff testified

that Marshall told her that Lesley "was telling everybody what my [bank] balances were and

showing everybody in the office my account information and that the story was that I had sued a

previous employer to get my bank balances." Id. at 129. After Plaintiff left NLES, her bank

account was hacked, and she had to dispute unauthorized charges; Plaintiff believes that this

could have only happened from information obtained and disseminated by Lesley and NLES. Id

at 131. Marshall testified in his deposition that he was never shown screenshots of any

information obtained from Plaintiffs work computer and had only discussed Plaintiffs bank

information with Lesley. Supp. Rowan Deel., Ex. 6 at 96.



Page 11 of 33 OPINION AND ORDER
       According to Plaintiff, Marshall also told her that Lesley was intentionally tormenting her

while she was employeed at NLES, and that Lesley's goal everyday was to make Plaintiff cry.

Supp. Rowan Deel., Ex. 1 at 230-31. Marshall testified in his deposition that, "I don't know that

I would say that I can recall her bragging about tormenting [PlaintiffJ. I do remember her making

an indication that she was going to try to get her to quit by just, you know, their interaction. I had

never done that with an employee so that stuck out to me as an odd way to get rid of an

employee." Supp. Rowan Deel., Ex. 6 at 90-91.

                                    STANDARD OF REVIEW

       Summary judgment shall be granted when the record shows that there is no genuine

dispute as to any material facts and the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242,247 (1986). The moving

party has the initial burden of showing that no genuine issue of material fact exists. Celotex

Corp. v. Catrett, 477 U.S. 317,323 (1986); Devereaux v. Abbey, 263 F.3d 1070, 1076 (9th Cir.

2001) (en bane). The court cannot weigh the evidence or determine the truth but may only

detennine whether there is a genuine issue of fact. Playboy Enters., Inc. v. Welles, 279 F.3d 796,

800 (9th Cir. 2002). An issue of fact is genuine "if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party." Anderson, 477 U.S. at 248.

       When a properly supported motion for summary judgment is made, the burden shifts to

the opposing party to set forth specific facts showing that there is a genuine issue for trial. Id. at

250. Conclusory allegations unsupported by factual material are insufficient to defeat a motion

for summary judgment. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). Instead, the

opposing party must, by affidavit or as otherwise provided by Rule 56, designate specific facts

which show there is a genuine issue for trial. Devereaux, 263 F.3d at 1076. In assessing whether



Page 12 of33 OPINION AND ORDER
                                                                                                         I
                                                                                                         \
a party has met its burden, the court views the evidence in the light most favorable to the non•

moving party. Allen v. City of Los Angeles, 66 F.3d 1052, 1056 (9th Cir. 1995).

                                           DISCUSSION

       Defendants move for summary judgment on all claims and Plaintiff moves for partial

summary judgment on the first claim only. The Court will address each claim in the order in

which they arise in the Third Amended Complaint.

I.     Claim One-Violation of Civil Rights Under Section 1983

       Plaintiff has alleged under 42 U.S.C. § 1983 that Garich violated Plaintiffs Fourteenth

Amendment substantive due process rights by failing to disclose the Warekois Email and

Garich's friendship with Lesley to the Jackson County District Attorney, resulting in Plaintiff's

prosecution. Plaintiff argues that this conduct by Garich equates to a Brady violation. Plaintiff

also brings a Section 1983 claim against the City under the theory that the Medford Police

Department ("MPD") promulgated policies that allowed Garich to violate Plaintiff's substantive

due process rights by withholding evidence that was exculpatory in Plaintiff's underlying

criminal prosecution and a policy of allowing Garich to investigate Plaintiff despite a conflict of

interest arising out of Garich's friendship with Lesley. For the following reasons, this Court finds

that Plaintiff has failed to show that Garich or the City of Medford violated her substantive due

process rights.

       Plaintiff would like this Court to start with the standard set out by Brady v. Maryland,

373 U.S. 83 (1963), but her claim under Section 1983 is first and foremost a substantive due

process claim. "To state a substantive due process claim, the plaintiff must show as a threshold

matter that a state actor deprived [her] of a constitutionally, protected life, liberty, or property

interest." Shanks v. Dressel, 540 F.3d 1082, 1087 (9th Cir. 2008). To state a claim for

deprivation of substantive due process enforceable under Section 1983, a plaintiff must show
Page 13 of33 OPINION AND ORDER
"(I) a violation of rights protected by the Constitution or created by federal statute, (2)

proximately caused (3) by conduct of a 'person' (4) acting under color of state law." Crumpton v.

Gates, 94 7 F.2d 1418, 1420 (9th Cir. 1991) (citation omitted).

       The United States Supreme Court held that the prosecution team is required to disclose

all exculpatory evidence to the defense in criminal prosecutions. Brady v. Maryland, 373 U.S. at

87. Evidence is considered exculpatory "where the evidence is material either to guilty or

punishment, irrespective of the good faith or bad faith of the prosecution." Id. In Brady, the

Supreme Court held that a prosecutor who withholds information "which, if made available,

would tend to exculpate [the defendant] or reduce the penalty ... does not comport with

standards of justice." Id. at 87-88. Both prosecutors and law enforcement are required to

disclose "evidence that the defense might have used to impeach the Government's witnesses by

showing bias or interest." United States v. Bagley, 473 U.S. 667, 676 (1985); see also Giglio v.

United States, 405 U.S. at 154. Police investigators also violate Brady when they withhold

information favorable to the defense, whether or not a prosecutor is even aware that the

information is being withheld. See Youngbloodv. West Virginia, 547 U.S. 867, 869-70 (2006);

Tennison v. San Francisco, 570 F.3d 1078, 1087 (9th Cir. 2009). A police officer's Brady

obligations differ from a prosecutor's only insofar as an investigator's obligations are satisfied

when he or she produces the potentially exculpatory information to the prosecutor, whereas a

prosecutor must disclose such information directly to the defense. See Cannon v. Polk Cty./Polk

Cty. Sheriff, 68 F. Supp 3d 1267, 1279 (D. Or. 2014), aff'd sub nom. Cannon v. Polk Cty., 702 F.

App'x 527 (9th Cir. 2017).

       The holding in Brady v. Maryland requires disclosure of evidence that is both favorable

to the accused and "material either to guilt or to punishment." 373 U.S. at 87; See also Moore v.



Page 14 of33 OPINION AND ORDER
Illinois, 408 U.S. 786, 794-95 (1972). "A fair analysis of the holding in Brady indicates that

implicit in the· requirement of materiality is a concern that the suppressed evidence might have

affected the outcome of the trial." United States v. Agurs, 427 U.S. 97, 104 (1976).'The evidence

suppressed in Brady would have been admissible only on the issue of punishment and not on the

issue of guilt, and therefore could have affected only Brady's sentence and not his conviction.

Accordingly, the Court affirmed the lower court's restriction of Brady's new trial to the issue of

punishment. See Bagley, 473 U.S. at 675.

       The Brady rule is based on the requirement of due process. Its purpose is to ensure that a

miscarriage of justice does not occur. Therefore, "the prosecutor is not required to deliver his

entire file to defense counsel, but only to disclose evidence favorable to the accused that, if

suppressed, would deprive the defendant of a fair trial: 'For unless the omission deprived the

defendant of a fair trial, there was no constitutional violation requiring that the verdict be set

aside; and absent a constitutional violation, there was no breach of the prosecutor's constitutional

duty to disclose .... But to reiterate a critical point, the prosecutor will not have violated his

constitutional duty of disclosure unless his omission is of sufficient significance to result in the

denial of the defendant's right to a fair trial."' Id. at 675-76 quoting United Stated v. Agrus, 427

U.S. at 108. To establish that a Brady violation undermines a conviction, a convicted defendant

must make each of three showings: (1) the evidence at issue is "favorable to the accused, either

because it is exculpatory, or because it is impeaching" (2) the State suppressed the evidence,

"either willfully or inadvertently" and (3) "prejudice ... ensued." Strickler v. Greene, 527 U.S.

263, 281-82 (1999).

       Garich and the City assert that a Brady violation cannot be brought as a Section 1983

claim without a conviction. Indeed, both this Court and counsel could find only one case where a



Page 15 of 33 OPINION AND ORDER
Brady violation was brought as a Section 1983 claim without a conviction. However, that case

involved a 24-month pretrial detention. See Tatum v. Moody, 768 F3d. 806 (9th Cir. 2014), cert.

den. sub nom., Moody v. Tatum, 135 S. Ct. 2312 (2015). The reason for this lack of caselaw is

because without a conviction or pre-trial detention there is no deprivation of the constitutionally

protected interest in liberty. In this case, Plaintiff was not deprived of her liberty as she served no

time in jail. Moreover, the criminal case against her never went to trial so she cannot argue that

she was deprived of a fair trial.

       Instead, Plaintiff argues that she was deprived of her constitutionally protected property

interest in her job at Kairos due to Garich's conduct of withholding exculpatory or impeachment

evidence. Plaintiff alleges that Garich withheld Brady material in the form of the Warekois

Email and her relationship with Lesley, and because of this withheld evidence and information,

the district attorney proceeded to file charges against Plaintiff. Plaintiff alleges that as a direct

and natural consequence of such charges being filed, Plaintiff lost her new employment at Kairos

and experienced substantial emotional trauma. In sum, Plaintiff's theory is that the Jackson

County District Attorney's Office would not have filed charges against her, and she would not of

lost her job, if Garich had disclosed her friendship with Lesley and provided the Warekois Email

to the prosecutor. The evidence does not support this theory.

       Both the prosecuting attorney and the grand jury attorney testified that the friendship

between Garich and Lesley was immaterial to their decision to charge Plaintiff for theft. The lead

prosecutor in the case against Plaintiff, Melissa LeRitz, testified in a written deposition that the

case was dismissed due to Lesley no longer wishing to proceed with the criminal charges. Mitton

Deel., Ex. 6 at 5 (#41-6). LeRitz testified that she would not have proceeded differently had she

known about Garich and Lesley's friendship because there was sufficient evidence to take the



Page 16 of33 OPINION AND ORDER
case to trial if Lesley had been willing to testify. Id at 6. The deputy district attorney that

presented the criminal case to the grandy jury, Ms. Zori Cook, also submitted a written

deposition which stated, "My job as the Grand Jury Deputy on that day was to present the

witnesses, evaluate the evidence as it pertained to the charged crimes, and answer questions from

the jurors. Any potential friendship between witnesses was irrelevant to the presentation of facts .

. . ." Mitton Deel., Ex. 7 at 3 (#41-7). Therefore, Plaintiff's theory that she would not have been

charged with theft had the friendship been disclosed fails.

       Although the Warekois Email would likely be considered impeachment evidence and

therefore required to be submitted to the defense prior to trial, there is no evidence to suggest that

this email would have prevented the DA's office from filing charges against Plaintiff. DDA

Cook explained in her written deposition that her job was to present witnesses and evaluate the

evidence as it pertained to the charged crimes. Plaintiff was charged with theft for adding

unauthorized amounts to her paycheck. At most, the Warekois email could be used to show that

Plaintiff did not commit corporate embezzlement or a higher crime for which she was not

charged, but it certainly does not speak to Plaintiffs innocence or guilt in the theft of over

$5,000, the crime that Plaintiff was actually charged with. Had Plaintiffs criminal case gone to

trial without the Warekois Email ever being disclosed, then maybe Plaintiff would have a better

argument, but that is not what happened here. There was substantial documentation to support

the DA's and the grand jury's decision to charge Plaintiff with theft.

       Moreover, the purpose of the Brady doctrine is to ensure that a defendant gets a fair trial.

The caselaw surrounding the Brady doctrine says nothing about how prosecutors should conduct

a grand jury presentation or decide whether to bring charges. Brady does not require that all

evidence be turned over before a grand jury indictment occurs or before charges are brought.



Page 17 of33 OPINION AND ORDER
The caselaw does not support finding a deprivation of property interest due to a failure to deliver

the entire case file to a grand jury, especially when the Warekois Email does not speak to the

crime that Plaintiff was actually charged with.

       Finally, Plaintiffs argument that MPD had a policy of withholding certain evidence and a

policy of allowing Garich to investigate Plaintiff despite a conflict of interest arising out of

Garich's friendship with the victim also fails. The Medford Police Department has its own Brady

policy that requires Medford Police to "provide the prosecution with both incriminating and

exculpatory evidence, as well as information that may adversely affect the credibility of a witness,"

and requires officers "identify and disclose to the prosecution potentially exculpatory information."

MPD Policy 611. This policy comports with the expansive disclosure requirements set out in

Brady. Additionally, the Court has reviewed the text message exchanges between Garich and

Lesley. Garich asked reasonable questions as to how Lesley wanted to proceed with filing

charges and sought evidence to support Lesley's claims that Plaintiff was stealing. Based on the

evidence presented and viewing the facts in the light most favorable to Plaintiff, the Court does

not find a conflict of interest arising out of Garich' s friendship with Lesley that would prevent

Garich from investigating the case.

II.    Claim Two-Invasion of privacy

       Plaintiffs claim for invasion of privacy, also referred to as breach of confidence by

Oregon courts, was brought against NLES and Lesley for sharing information relating to

Plaintiffs bank accounts with others after discovering the information on Plaintiff's work

computer. In order to prove a claim for invasion of privacy, Plaintiff must show "(1) the facts

disclosed are private facts; (2) defendants disclosed them to the public generally or to a large

number of persons; and (3) the disclosure was in a "form of publicity of a highly objectionable

kind." Simpson v. Burrows, 90 F. Supp. 2d 1108, 1125 (D. Or. 2000).
Page 18 of33 OPINION AND ORDER
        Generally, Oregon decisions on invasion of privacy claims have not allowed recovery

unless the infliction of emotional distress was the object of the defendant's conduct of sharing

the private information. See Anderson v. Fisher Broadcasting Cos., 300 Or. 452, 458-59 (1986)

(reviewing cases brought in Oregon for invasion of privacy). In Anderson, the Oregon Supreme

Court found that the conduct of invasion "must be designed to cause severe mental or emotional

distress, whether for its own sake or as a means to some other end, and it must qualify as

extraordinary conduct that a reasonable jury could find beyond the farthest reach of socially

tolerable behavior." Anderson, 300 Or. at 459 citing Hall v. The May Dept. Stores, 292 Or. 131,

13 7 (1981). In that case, the court denied liability because although the invasion was intentional,

there was no evidence that the defendant wished to distress the plaintiff. The court concluded

that "the truthful presentation of facts concerning a person, even facts that a reasonable person

would wish to keep private and that are not 'newsworthy,' does not give rise to common-law tort

liability for damages for mental or emotional distress, unless the manner or purpose of

defendant's conduct is wrongful in some respect apart from causing the plaintiffs hurt feelings."

Id. at 469.

        Employees have no reasonable expectation of privacy when they voluntarily use their

work computers to access private information. See Thygeson v. US. Bancorp, 2004 WL 2066746

(D. Or.) citing Smyth v. The Pillsbury Company, 914 F.Supp 97 (E.D. Penn. 1996) ("[P]laintiff

voluntarily communicated ... over the company e-mail system. We find no privacy interests in

such communications .... Moreover, the company's interest in preventing inappropriate and

unprofessional comments or even illegal activity over its e-mail system outweighs any privacy

interest an employee may have."). Courts have repeatedly held there can be no reasonable

expectation of privacy in data or communications provided to or sent over a third-party's system.



Page 19 of33 OPINION AND ORDER
See State v. j\feredith, 337 Or 299, 301 (2004) (finding an employee did not have a protected

privacy interest in keeping her location and work-related activities "concealed from observation

or tracking by her employer in a company-owned vehicle."); State v. Carle, 266 Or.App. 102,

110 (2014), rev. den., 356 Or. 767 (2015) ("[T]he sender of a text message did not retain a

privacy interest in the digital copy of the text message found on the recipient's phone, even if the

sender 'did not expect anyone other than [the recipient] to see the text message."').

       In this case, Plaintiff accessed her personal banking and financial records on her work

computer. Plaintiff knew that NLES had access to her computer and had installed the Key logger

software on her computer. Lesley and NLES gained access to Plaintiffs financial information by

reviewing Plaintiffs activities on her work computer. In addition to Lesley, Plaintiff has

identified three people who learned of her wealth: Ms. Lori Cook (her co-worker that originally

discovered the information), Detective Garich, and Dan Marshall (Lesley's ex-fiance). Plaintiff

concedes that she has no expectation of privacy in the files on her work computer, including her

own personal information. Plf.' s Respo!1se at 50 (#62). Plaintiff argues that the invasion was the

"dissemination of information related to her personal financial well being (sic) to co-employees

and Lesley's ex-fiance." Id. at 51. Plaintiff further argues that a jury should decide whether

Lesley's act of sharing infonnation about Plaintiffs wealth exceeds the bounds of socially

tolerable conduct.

       Plaintiffs claim for invasion of privacy fails for three reasons. First, as Plaintiff

concedes, she had no privacy interest in the information that she accessed on her work computer.

An employer accessing its own computer is neither unauthorized, nor is such conduct outside the

bounds of socially tolerable behavior. Plaintiff voluntarily used her work computer for personal

activities. Even if Lesley had motives of wanting to keep an eye on Plaintiff, or did not trust

Plaintiff, or even did not like Plaintiff, an employer wanting to keep tabs on what an employee is


Page 20 of33 OPINION AND ORDER
doing on company time and on company equipment is not "an extraordinary transgression of the

bounds of socially tolerable conduct."

       Second, disclosing Plaintiff's wealth to three other people does not meet the standard of

disclosure "to the public generally or to a large number of persons," as the second element

requires. Lori Cook testified that she requested the Keylogger software be installed on Plaintiff's

computer, not Lesley, and that she was the one who first discovered that Plaintiff was conducting

personal tasks and adding money to paychecks, not Lesley. Lesley disclosed the information to

Detective Garich in support of her suspicion that Plaintiff was unlawfully stealing money from

NLES. These are not disclosures to the public or a large group of people. Plaintiff may have had

an expectation that Lesley would not share information about Plaintiff's wealth to her then-

fiance, but even sti11, this does not rise to the level of public disclosure. Venting to your partner

when you come home from work that you think an employee is stealing from you simply does

not rise to the level of tort liability for invasion of privacy. There is no evidence that any

information about Plaintiff's wealth was broadly published to a wide audience.

       Finally, and most importantly, no evidence has been presented that shows that Lesley

disclosed the information for the purpose of causing Plaintiff emotional distress. Plaintiff has

failed to identify how three people learning that she has a large sum of money in her bank

account qualifies as "highly offensive," "highly objectionable," or "an extraordinary

transgression of the bounds of socially tolerable conduct." This Court is not here to decide

whether Plaintiff committed theft against her employer, but no evidence has been presented that

shows Lesley disclosed Plaintiff's finances for any reason other than because Lesley believed

Plaintiff committed theft against NLES. Even though Plaintiff argues that she did not commit

theft, no evidence has been presented to this Court that shows Plaintiff received approval to



Page 21 of33 OPINION AND ORDER
reimburse herself for mileage, personal cell phone use, or sick pay. No evidence has been

presented that explains why Plaintiffs claimed mileage for her trips to the post office were so

much higher than what a round trip should have taken. There is no evidence in the record from

which a reasonable juror could conclude that Lesley was lying to Garich about the alleged theft

or that Lesley did not actually believe that Plaintiff had committed theft. Therefore, there is no

evidence in the record from which a reasonable juror could conclude that Lesley's conduct was

beyond the farthest reach of socially tolerable behavior.

III.   Claim Three-Negligent Release of Confidential Information

       Plaintiff brings a claim for negligent release of confidential information against NLES

and Lesley for the same conduct alleged under her invasion of privacy claim. Plaintiffs Third

Amended Complaint states that "presuming NLES and Lesley had a legal right, as [Plaintiffs]

employer and supervisor, to install Key logger software on Plaintiffs computer to track

Plaintiffs activities, in so doing they assumed a duty to protect Plaintiffs confidential

information." Complaint at 16 (#32). Plaintiff claims that NLES and Lesley breached that duty

by disseminating Plaintiffs financial information to NLES's other employees and Lesley's ex-

fiance, and that this breach "proximately contributed to the hostile work environment that

ultimately forced Plaintiff to resign." Id. Plaintiff argues that Lesley and NLES should have

expected that if they shared information about Plaintiffs finances that Plaintiff would be

embarrassed and susceptible to hacking.

       To succeed on her claim for common law negligence, Plaintiff must show "(l) that

defendant's conduct caused a foreseeable risk of harm, (2) that the risk is to an interest of a kind

that the law protects against negligent invasion, (3) that defendant's conduct was unreasonable in

light of the risk, (4) that the conduct was a cause of plaintiffs harm, and (5) that plaintiff was



Page 22 of 33 OPINION AND ORDER
within the class of persons and plaintiffs injury was within the general type of potential incidents

and injuries that made defendant's conduct negligent." Son v. Ashland Cmty. Healthcare Servs.,

239 Or. App. 495, 506 (2010). "When a claim for common-law negligence is premised on

general principles of foreseeability, the plaintiff must plead and prove that the defendant's

conduct created a foreseeable and unreasonable risk of legally cognizable harm to the plaintiff

and that the conduct in fact caused that kind of harm to the plaintiff." Towe v. Sacagawea, Inc.,

357 Or 74, 86 (2015). Foreseeability involves a prospective factual judgment about a course of

events. Fazzolari, 303 Or at 4. "Foreseeability (what prospectively might happen) is considered

separately from causation (what retrospectively did happen) and serves as a limit on the scope of

liability. Chapman v. Mayfield, 3 5 8 Or 196, 206 (2015). That is, a defendant is liable "only when

the injury caused is one which could have been anticipated because there was a reasonable

likelihood that it could happen." Id. citing Stewart v. Jefferson Plywood Co., 255 Or 603 (1970).

       Plaintiffs claim is premised on the theory that NLES and Lesley assumed a duty to

protect Plaintiffs financial information when they installed the Key logger software on her

computer. However, Plaintiff has provided no supporting caselaw that such a duty exists. An

employee has no privacy interest in the infommtion that they voluntarily access on their work

computer. Without supporting caselaw, the Court cannot find that NLES or Lesley assumed a

duty to keep Plaintiffs information accessed on her work computer private. However, even

assuming that such a duty exists, Plaintiffs claim fails because the type of harm alleged was not

foreseeable when the Keylogger software was installed and because the type of harm alleged is

not the within the type of potential incidents and injuries that this claim was intended to prevent.

Additionally, the Court does not find Lesley's conduct unreasonable.




Page 23 of 33 OPINION AND ORDER
                                                                                                       ,-




       The shared information at issue is that Plaintiff had a lot of money in her bank account.

This is not highly sensitive or humiliating information. The record does not contain evidence that

NLES or Lesley shared Plaintiffs account number, routing number, or bank login information.

The record contains no evidence that NLES foresaw when it installed the Keylogger software

that they would discover Plaintiffs personal financial information. Moreover, NLES and Lesley

shared that Plaintiff was wealthy in the course of investigating Plaintiff for theft. Lesley sharing

Plaintiffs financial status with Detective Garich and the employees- that were aiding in the

investigation does not qualify as unreasonable conduct. Lesley sharing how wealthy Plaintiff

was to her ex-fiance was inappropriate, but not unreasonable conduct considering that Lesley

was venting to her then-spouse about an employee that she suspected of committing theft.

       Regarding Plaintiffs damages, the record does not support finding that Plaintiff was

hacked because of Lesley's conduct. This theory appears to be purely speculative. Moreover,

the overarching evidence in the record shows that Plaintiff was planning to quit her job long

before her wealth was shared in the office. All that remains is Plaintiffs embarrassment, and

embarrassment is not the type of injury that this cause of action was intended to prevent.

IV.    Claim Four-Intentional Infliction of Emotional Distress

       Plaintiff brings a claim for intentional infliction of emotional distress ("IIED") against

NLES, Lesley, and Detective Garich. Plaintiff claims that Lesley intended to inflict her with

emotional distress by subjecting her to a hostile work enviromnent and the subsequent wrongful

criminal investigation "directed by Lesley and Garich." Complaint at 17 (#32). Plaintiff further

claims that Garich intentionally furthered and aided Lesley's infliction of distress by acting

outside the scope of her public employment duties.




Page 24 of 33 OPINION AND ORDER
       To succeed on a claim for IIED, a plaintiff must show that (1) defendants intended to

inflict severe emotional distress, (2) the defendants' acts were the cause of severe emotional

distress, and (2) the defendant's acts were an "extraordinary transgression of the bounds of

socially tolerable conduct." Giulio v. BV CenterCal, LLC, 815 F Supp 2d 1162, 1180 (D. Or.

2011) citing Madani v. Kendall Ford, Inc., 312 Or 198, 203 (1991 ). To establish the necessary

element of intent, a plaintiff must prove defendant desired to inflict severe emotional distress,

and knew such distress was certain, or substantially certain, to result from the conduct at issue.

Id. quoting Restatement (Second) of Torts, § 46, comment i (1965). The conduct must be "so

extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community." Id. citing Christofferson v. Church

of Scientology of Portland, 57 Or App 203,211 (1982). The determination of whether the alleged

conduct is an extraordinary transgression of the bounds of socially tolerable conduct is a question

oflaw for the court. Giulio 815 F Supp 2d at 1180, citing Delaney v. Clifton, 180 Or App 119,

129 (2002).

       Here, Plaintiff argues that there is a genuine dispute as to whether Garich's behavior,

viewed together with that ofNLES's and Lesley's, constitutes an extraordinary transgression of

the bounds of socially tolerable conduct. Plaintiff concedes that no tort claim notice was sent, but

argues that a genuine dispute exists as to whether Garich was acting as a Detective for the

Medford Police Department when she investigated Plaintiff for financial crimes or whether she

exceeded the scope of her duty in a manner that obviated the need to file a tort claim notice.

Plaintiff has claimed that Garich was acting under the color of law in order to bring the Section

1983 claim against her and the City, and now is arguing that Garich was acting outside her job

duties as an agent for Lesley. Plaintiff cannot have it both ways. The Court finds that Garich was



Page 25 of33 OPINION AND ORDER
acting within her job duties at all times relevant to this case. While the facts are in dispute about

what exactly Garich said to Plaintiff, the Court will view the facts in the light most favorable to

Plaintiff. Plaintiff has alleged that Garich slammed papers down, stated that Plaintiff could be

arrested, told her that she could not leave the City, and referred to Plaintiff as a "theif' to one of

Plaintiffs coworkers. Such conduct does not rise to the high standard of "extraordinary

transgression of the bounds of socially tolerable conduct." Moreover, because the Court finds

that Garich was acting within her job duties for the City, absence ·of a tort claim notice is alone

sufficient to find in favor of Detective Garich on this claim.

       Regarding NLES and Lesley, the Court does not find Lesley's conduct involving the

investigation of Plaintiffs theft to include extraordinary transgressions of the bounds of socially

tolerable conduct. Lesley had the right to review Plaintiffs activity while working at NLES and

had the right to pursue theft charges against her. As for Lesley's alleged conduct in the

workplace including talking about her own sexual relationships in the presence of Plaintiff and

gossiping about Plaintiffs potential sexual relationships, this conduct if true would not be a

model of workplace professionalism and decorum. However, such conduct does not rise to the

level of"extraordinary transgression of the bounds of socially tolerable conduct." Moreover, per

Plaintiffs own testimony, after Plaintiff complained to her colleague Mr. Thompson about other

NLES employees asking her for dinner or drinks, Mr. Thompson talked to the gentlemen and

their behavior stopped.

       Plaintiff believed that Lesley was "tormenting" her at work, and it seems that this belief

is mostly due to the conversation Plaintiff had with Lesley's ex-fiance, Dan Marshall. Mr.

Marshall testified in his deposition that he did not recall Lesly bragging about "tormenting"

Plaintiff. However, even if all Plaintiffs allegations are true, including that Lesley wanted



Page 26 of33 OPINION AND ORDER
Plaintiff to quit her job, had called Plaintiff "stupid" or was generally unkind to Plaintiff,

Plaintiff has failed to produce evidence of extraordinary transgressions beyond the bounds of

socially tolerable conduct that would allow her intentional infliction of emotional distress claim

to go to a jury.

V.      Claim Five-Intentional Interference with a Business Relationship

        Plaintiff claims intentional interference with a business relationship against all defendants

due to them allegedly causing her to lose her job at Kairos. Plaintiff claims that "Garich, at the

direction ofNLES and Lesley, in bad faith interfered with Plaintiff's new.employment with

Kairos during the May 24th Contact" when she cited Plaintiff for theft. Complaint at 18 (#32).

Plaintiff pleads that ''[i]n communicating with Plaintiffs new supervisor at Kairos, Garich

grossly exceeded the scope of her duties as a detective employed with MPD" and that Garich

was acting as an agent for NLES and Lesley for the improp·er purposes of exacting personal

revenge upon Plaintiff for her complaints of sexual harassment, furthering Lesley's continued

tonnent of Plaintiff, and punishing Plaintiff for Plaintiff's assertion of her constitutionally

protected right to not be questioned outside of the presence of her attorney. In the alternative,

Plaintiff claims that Garich's failure to tum over all discovery, including the Warekois email, as

well as Lesley's wrongful initiation of a criminal investigation against Plaintiff led to false

charges being filed against her, which caused her to be terminated from Kairos. Jd. at 19.

        To establish a claim for intentional interference with a business relationship, a plaintiff

must prove "(l) the existence of a professional or business relationship, (2) intentional

interference with that relationship, (3) by a third party, (4) accomplished through improper

means or for an improper purpose, (5) a causal effect between the interference and damage to the

economic relationship, and (6) damages." McGanty v. Staudenraus, 321 Or. 532,535 (1995).



Page 27 of 33 OPINION AND ORDER
        First, the Court finds neither Lesley nor NLES intentionally interfered with Plaintiff's

employment at Kairos. There is no evidence in the record that suggests that Lesley lied about the

alleged theft committed by Plaintiff. Lesley and NLES maintain that Plaintiff was reimbursing

herself for mileage and other expenses for which she was not entitled. There is no evidence to

suggest that Lesley did not believe that Plaintiff had committed the alleged theft and that she

turned over evidence to Detective Garich for any reason other than she thought Plaintiff had

stolen money from NLES. The comments that Lesley said to NLES employees and her ex-fiance

about Plaintiff being wealthy, the text messages that Lesley sent to Garich about the alleged

theft, as well as the email exchange between Lesley and Piaintiff when Lesley confronted

Plaintiff about the alleged theft all confirm that Lesley believed Plaintiff had stolen money from

NLES. Therefore, it does not follow that Lesley falsely reported the theft or used Garich as an

agent to intentionally interfere with Plaintiff's subsequent employment. There is no evidence that

Lesley asked Garich to investigate the theft with the intention that it could interfere with

Plaintiff's subsequent employment. There is no evidence in the record that suggests that Lesley
                                                                    I

told Garich to go to Plaintiff's place of employment to cite her for theft. Moreover, there is no

evidence in the record that Lesley or anyone at NLES ever contacted anyone at Kairos about

Plaintiff.

        Second, the Court finds that Garich did not act with improper means or improper purpose

when she went to Kairos to cite Plaintiff for theft, and that she was acting in her capacity as a

Medford Police Detective and not as an agent for Lesley. Detective Garich went with another

officer, was in uniform, and had authority from her office to proceed with the investigation

against Plaintiff. Moreover, regardless of whether the Warekois Email or Garich's relationship

with Lesley qualifies as exculpatory or impeachment evidence, Brady does not require that all



Page 28 of 33 OPINION AND ORDER
evidence must be turned over before a grand jury indictment occurs or before charges are

brought. Even if Garich was required to turn over this evidence before trial, there is no evidence

in the record that suggests that this evidence would have prevented Plaintiff from being charged

with theft. Neither the Warekois Email nor Garich's friendship with Lelsey negate the possibility

that Plaintiff committed theft against NLES by reimbursing herself for unapproved and inflated

travel expenses. Therefore, Garich's conduct of going to Kairos to cite Plaintiff for theft was not

done with an improper purpose or by improper means, and Plaintiff's failure to provide a tort

claim notice defeats this claim against Detective Garich and the City of Medford defendants.

VI.    Claims Six, Seven, and Eight-Abuse of Process, Malicious Prosecution, & Fraud

       Plaintiff brings claims of abuse of process and malicious prosecution against NLES,

Lesley, and Detective Garich for wrongfully reporting and wrongfully initiating criminal

proceedings against Plaintiff with the improper ulterior purpose of intentionally harassing

Plaintiff. Complaint at 19-20 (#32). Plaintiff claims fraud against NLES and Lesley for

knowingly making false statements about Plaintiff's conduct to Detective Garich with the

intention that Detective Garich would act on such false statements. Id. at 21.

       Abuse of process is "the perversion of legal procedure to accomplish an ulterior

purpose." Larsen v. Credit Bureau, Inc. of Georgia, 279 Or 405, 408 (1977) citing Kelly v.

McBarron, 258 Or 149, 154 (1971). The essential elements of the tort are (1) an ulterior purpose

unrelated to the process, and (2) a willful act in the use of the process that is not proper in the

regular course of the proceeding." Pfaendler v. Bruce, 195 Or. App. 561, 571-72 (2004). The

ulterior purpose element requires a showing that defendant's purpose was to obtain something

unrelated to the process. Columbia County v. Sande, 175 Or. App. 400,408 (2001). It is not

enough to show that the defendant did not prevail on the merits, or even to show that defendant's



Page 29 of 33 OPINION AND ORDER
claim was without merit. Id. Plaintiffs claim for abuse of process fails so long as defendant

acted for "the very purpose that the process was intended to serve." Id. This is true even if the

defendant initiated the process based upon a mistake. Id.

       The essential elements for common law malicious prosecution are (1) defendant initiated,

caused, or had an active role in continuing criminal proceedings against the plaintiff; (2)

defendant acted out of a desire to harm plaintiff rather than out of a desire to bring the plaintiff to

justice; (3) defendant acted without probable cause; (4) plaintiff was not guilty of the offense

charged; (5) criminal proceeding ultimately terminated in favor of the plaintiff; and (6) plaintiff

sustained injury or damage because of the prosecution. Delp v. Zapp's Drug and Variety Stores,

395 P.2d 137, 139 (Or. 1964); see also Kuhnhausen v. Stadelman, 174 Or 290,310 (1944). In

cases of malicious prosecution, the question of probable cause is a question of law for the court.

Delp, 395 P.2d at 139.

       The essential elements to prove fraud are (1) a representation; (2) its falsity; (3) its

materiality; (4) the speaker's knowledge of its falsity or ignorance of its truth; (5) the speaker's

intent that his statement should be acted on and in the manner reasonably contemplated; (6) the

hearer's ignorance of the statement's falsity; (7) the hearer's reliance on its truth; (8) the hearer's

right to rely thereon; (9) and plaintiffs consequent and proximate injury. Benson Tower Condo.

Owners Ass'n v. Victaulic Co., 22 F Supp 3d 1126, 1132 (D. Or. 2014).

       In this case, NLES has produced documentation of over fifty separate reimbursements

made by Plaintiff to herself while performing the company's payroll duties. Through the entirety

of the investigation and the lifespan of this case, NLES has maintained the position that Plaintiff

was not entitled to these reimbursements and that defendants were not aware of these

reimbursements until they reviewed the Key logger software results from Plaintiffs work



Page 30 of33 OPINION AND ORDER
computer. The documentation produced by NLES includes several instances where Plaintiff

requested unpaid time off but was still paid in full for those pay periods. There is evidence of

Plaintiff paying herself for extra per diem days and for milage on days that she did not work.

Plaintiff has provided no counter evidence or even an explanation for why she was entitled to

these payments.

       Plaintiff argues that Lesley approved payroll as a defense for why these reimbursements

were authorized, but has not disputed that Lesley approved payroll in its entirety rather thari

individual paystubs. Plaintiff has not disputed that the NLES handbook requires that mileage and

phone reimbursements be approved before payment. Plaintiff has provided no evidence of any

signed or otherwise approved reimbursement forms. While the amounts may have been minor,

there is still undisputed evidence that Plaintiff was paying herself these reimbursements without

documentation of approval. A claim for malicious prosecution requires a showing that "plaintiff

was not guilty of the offense charged." No such showing has been made.

       No evidence has been presented that suggests that defendants' acts of reporting Plaintiffs

conduct, investigating Plaintiffs conduct, and ultimately playing a role in theft charges being

brought against Plaintiff were somehow an abuse of the justice system or an abuse of Plaintiff.

Plaintiffs characterization of the prosecution as "malicious," "egregious," and a "perverted

criminal procedure" does not give rise to a material question of fact. The record shows that

Lesley reported her suspicion that Plaintiff had committed theft to a financial crimes detective,

the proper authority to investigate such crimes, and Detective Garich responded by asking for

evidence to support Lesley's suspicion.

       There has been no evidence presented of a false statement made by Lesley or NLES.

Lesley's ex-fiance' s comments to Plaintiff that Lesley did not like Plaintiff and wanted to



Page 31 of 33 OPINION AND ORDER
"manage her out" of NLES do not negate the evidence presented of Plaintiffs unauthorized

reimbursements. Plaintiff was already on her way out the door when Lesley discovered the

alleged theft. That the criminal action was ultimately dismissed is not dispositive because the

dismissal was not due to lack of evidence and instead due to Lesley no longer wanting to

participate as a witness in the trial. Plaintiff has no proof of any benefit NLES sought to extort by

way of reporting the theft. Reporting an employee for suspected payroll theft is not unlawful, nor

does it give rise to tort liability. NLES was not responsible for establishing probable cause or

determi~ing whether to prosecute theft charges against Plaintiff. For these reasons, Plaintiffs

claims. for malicious prosecution, abuse of process, and fraud against NLES and Lesley fail as a

matter of law.

       As for the claims for abuse of process and malicious prosecution against Detective

Garich, there is no evidence that Detective Garich had an ulterior purpose unrelated to the

process of investigating the crime reported to her, or that she acted out of a desire to harm

plaintiff rather than out of a desire to bring the plaintiff to justice, or that she acted without

probable cause. The record shows that Detective Garich sought evidence of the theft and turned

that evidence over to the District Attorney's Office in the course and scope of her professional

duties as a financial crimes detective. Garich's acts of not providing the Warekois Email and not

being a model of transparency that she is friends with Lesley do not give rise to tort liability, nor

do they show that Garich took any willful act during the prosecution that amounts to seizing

"prosecutorial control." Therefore, these claims against Detective Garich also fail as a matter of

law.

                                               ORDER

        For the foregoing reasons, Plaintiffs Partial Motion for Summary Judgment (#44) is

DENIED. Defendants Detective Garich and the City ofMedfords' Motion for Summary
Page 32 of 33 OPINION AND ORDER
Judgment (#38) is GRANTED. Defendants Carolyn Lesley and NLES, Inc.s' Motion for

Summary Judgment (#42) is GRANTED.

      IT IS SO ORDERED and DATED this 12th day o




Page 33 of33 OPINION AND ORDER
